Citation Nr: 1022316	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bone and muscle 
(fat) loss due to radiation.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to June 
1975 and from December 1980 to November 1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability 
manifested by bone and muscle (fat) loss.

2.  The Veteran is not permanently and totally disabled for 
pension purposes.


CONCLUSIONS OF LAW

1.  The Veteran's bone and muscle (fat) loss was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1112(c), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).

2.  The criteria for payment of nonservice-connected pension 
benefits have not been.  38 U.S.C.A. § §§ 1502, 1521, 1522 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2005 letter with regard to 
the nonservice-connected pension claim, and an October 2005 
letter with regard to the radiation exposure claim.  These 
letters informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  While the Veteran has received 
Dingess-compliant notice with regard to other claims, 
separate notice with regard to these two claims has not been 
issued.  Despite the inadequate notice provided to the 
Veteran on these latter two elements, however, the Board 
finds no prejudice to the Appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As the Board concludes that the 
preponderance of the evidence is against the Veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, VA medical examination results, private 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Service Connection Claim

The Veteran is claiming service connection for bone and 
muscle (fat) loss due to radiation.  Service connection for 
claims based on the theory of exposure to ionizing radiation 
during service can be demonstrated by three, different 
methods: presumptive service connection under 38 C.F.R. § 
3.309(d), service connection under 38 C.F.R. § 3.3011, or 
direct service connection.  See Hilkert v. West, 12 Vet. App. 
145 (1999).  Each of these methods will be addressed in turn 
below.

First, presumptive service connection under 38 C.F.R. § 
3.309(d) is not warranted in this case.  Certain chronic 
diseases specific to radiation-exposed veterans who 
participated in a "radiation risk activity" may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(d) (2009).  In this case, the 
Veteran is not claiming one of the diseases listed in 38 
C.F.R. § 3.309(d).  Therefore, presumptive service connection 
is not warranted.

Second, service connection under 38 C.F.R. § 3.311 is not 
warranted in this case.  Bone and muscle (fat) loss is not 
listed as a "radiogenic disease" under 38 C.F.R. 
§ 3.311(b)(2), nor does the competent scientific and medical 
evidence establish this as a radiogenic disease.  38 C.F.R. § 
3.311(b).  The Veteran has not cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  Thus, 
service connection under 38 C.F.R. § 3.311 is not warranted.

Finally, the Board has also considered whether service 
connection can be established on a direct basis.  Even if the 
Veteran does not meet the requirements of 38 C.F.R. § 3.309 
and 38 C.F.R. § 3.311, the claim still can be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran is not precluded from 
establishing service connection with proof of actual direct 
causation).  

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service treatment records show no complaints of 
or treatment for bone and muscle loss.  With regard to the 
alternate requirement of an in-service injury, the Veteran 
contends that his service on Eniwetok Island (Enewetak Atoll, 
Marshall Islands) from 1977 to 1978 exposed him to 
radioactive waste materials.  Personnel records from April 
1978 confirm that the Veteran was stationed on Enewetak Atoll 
and was responsible for supervising operations involving 
radiological debris classification, contamination, control, 
hot line setup and operation, and vehicle and personnel 
decontamination.  Additionally, an August 1982 Occupational 
Health Examination notes that the Veteran was exposed to some 
ionizing radiation as part of Disaster Preparedness Training 
Classes.  Thus, this in-service injury requirement has been 
satisfied.

The evidence of record does not include competent evidence of 
a diagnosis of bone and muscle (fat) loss due to radiation.  
Direct service connection requires evidence of a current 
disability.  Id.  In the absence of competent evidence of 
current residuals of a left wrist sprain, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
see also McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that the current disability requirement for a 
service connection claim is satisfied if the claimant has a 
disability at the time the claim is filed or during the 
pendency of the claim).  

In his August 2005 claim, the Veteran stated that he was 
suffering from bone loss and fat (muscle fat) on his right 
(dominant) side.  He attached the May 2005 results of an MRI 
in support of his statements.  This MRI found: 

Severe multilevel degenerative disc and facet 
arthropathy with moderate spinal stenosis at C5/6 
and C6/7 and milder stenosis at C3/4 and C4/5.  
There is multilevel forminal narrowing as described 
above.  Suggested mild cord signal abnormality is 
seen on the sagittal images only at C5/6.

This is not tantamount to a finding of a disability 
manifested by bone and muscle fat loss of the right side.  
Instead, this record appears to be in keeping with the 
cervical degenerative disc disease with spinal stenosis for 
which the Veteran is currently service connected.  

While the Veteran has alleged that he has a disability 
manifested by bone and muscle loss, as a lay person, he is 
not competent to enter a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (holding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The record does show 
some complaints of right-sided radiculopathy and brachial 
plexopathy, with some accompanying weakness and atrophy.  
However, these are nerve conditions, not muscle, bone, and/or 
fat loss.  Furthermore, these conditions were attributed by 
the Veteran to a work-related injury in February 2005.  He 
did not attribute these symptoms to service, to include 
exposure to ionizing radiation.  Such statements made during 
the course of treatment are afforded greater probative weight 
than any subsequent statements made in conjunction with his 
claim for VA disability compensation benefits.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997)(observing that, although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate; 
statements made to physicians for the purposes of diagnosis 
and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991); Pond v. West, 12 Vet.App. 341 (1991).  Thus, the 
current disability requirement has not been met, and the 
claim fails on that basis.

The preponderance of the evidence is against the claim of 
entitlement to service connection for bone and muscle loss.  
The benefit sought on appeal is accordingly denied since 
there is no reasonable doubt to resolve in the Veteran's 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Pension Claim

The Veteran has also submitted a claim for entitlement to 
nonservice-connected pension.  Nonservice-connected pension 
is payable, subject to income restrictions, to a veteran of a 
period of war who is permanently and totally disabled from 
nonservice-connected disability that is not the result of the 
Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  As the 
Veteran is currently under 65 years of age, the alternate age 
requirement is inapplicable.  See 38 U.S.C.A. § 1513.

In his March 2005 claim, the Veteran indicated that he was 
homeless; he and his wife received no income; and they had no 
net worth.  An Improved Pension Worksheet dated April 2006 
again shows that the Veteran and his wife received no income 
and had no net worth.  Based on this, the Veteran easily met 
the income restrictions, which set the poverty threshold for 
one person in 2005 at $9,973 and in 2006 at $10,294.  See VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section F, Topic 32.

The Veteran is a veteran of a period of war.  The Veteran's 
VA Form DD-214 shows service from November 1971 to June 1975, 
which exceeds 90 days and overlaps the Vietnam Era, and thus 
establishes the Veteran as a veteran of a period of war.  See 
38 U.S.C.A. § 1521(j).

The Veteran is not permanently and totally disabled based on 
a combination of service connected and nonservice-connected 
disabilities.  Total disability exists when any impairment of 
mind or body, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, is present.  See 38 U.S.C.A. § 1502(a)(4); 
38 C.F.R. §§ 3.340, 4.15.  This generally means a 100 percent 
schedular disability rating.  The Veteran's combined 
evaluation of service connected and nonservice-connected 
disabilities for pension purposes is 80 percent from August 
18, 2005, with a temporary total disability evaluation from 
April 7, 2008 to May 31, 2008.  As implied in the term 
"temporary total," this brief period of a 100 percent 
evaluation is not sufficient to render the Veteran 
permanently and totally disabled.  Therefore he is not 
permanently and totally disabled based on his schedular 
disability rating.

Likewise, the Veteran has not been determined to be 
permanently and totally disabled for pension purposes on an 
extraschedular basis.  Where the evidence of record 
establishes that an applicant for pension who is basically 
eligible fails to meet the disability requirements based on 
the percentage standards of the rating schedule but is found 
to be unemployable by reason of his or her disabilities, age, 
occupational background and other related factors, the 
Veterans Service Center Manager or the Pension Management 
Center Manager are authorized to approve on an extraschedular 
basis a permanent and total disability rating for pension 
purposes.  38 C.F.R. § 3.321(b)(2).  No such approval has 
been given in this case.  Therefore he is not permanently and 
totally disabled on an extraschedular basis.

Furthermore, the record indicates that the Veteran has been 
employed during the applicable time period.  In an August 
2006 discharge summary following his participation in a 
posttraumatic stress disorder program, the Veteran was noted 
to be an unemployed environmental technologist with a 14-year 
history of drug use.  To the extent that the Veteran's 
history of drug use contributed to his unemployment, this is 
not a disability upon which entitlement to nonservice-
connected pension can be based.  The Veteran underwent VA 
treatment for substance abuse.  Records from October 2006 
document the Veteran's job search and note that he was 
working at a laundry.  Later records from January 2007 
indicate that the Veteran found permanent employment as a 
food service worker.  Later records specify that the Veteran 
is employed full-time in this capacity by the VA Medical 
Center in Salem, Virginia.  The record does not indicate that 
this employment is marginal or in any other way prohibited 
from consideration as evidence of employment.  See 38 C.F.R. 
§ 3.342(b)(4), 4.17(a).  Thus, the Veteran has shown that he 
is not unemployable and referral to the Veterans Service 
Center Manager or the Pension Management Center Manager for a 
finding of permanent and total disability on an 
extraschedular basis is not appropriate.

Based on the above, the Board finds that the Veteran has not 
met the permanent and total disability requirement and, 
therefore, is not entitled to nonservice-connected pension 
benefits.


ORDER

Entitlement to service connection for bone and muscle (fat) 
loss due to radiation is denied.

Entitlement to nonservice-connected pension benefits is 
denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


